DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
 

Status of Claims
Claims 1-3,20, 22, and 25-38 are pending in this application.
Cancellation of claim 21 is acknowledged.

Claims 1-3,20, 22, and 25-38 are examined.


Withdrawn Rejections
The rejection of claims 31-38 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 31.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 22 August 2022:
Claims 1-3, 20, 22, and 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2012/0004107, cited by Applicant in the IDS filed 27 November 2019) in view of Van den Eynde et al. (“Van den Eynde”, US 2016/0081335).
Regarding claims 1, 20, 25, 27-29, 31, 33-35, 37, and 38, Jenkins teaches a bio-stimulant composition for improving plant growth, either combined or uncombined with urea and/or other agricultural compounds (e.g., paragraph [0012]), and thus may be devoid of urea or nitrogen-based fertilizer (instant claims 1, 29, 35, 38).  The agricultural compounds which may be used include insecticides and fungicides (i.e., pesticides; e.g., paragraph [0012]).  The bio-stimulant composition comprises a fermentation broth comprising one or more species or strains of microorganisms, such as bacteria, which have been grown in the fermentation broth and then killed or lysed to produce a mixture of cellular components in the fermentation broth (e.g., lysed fermentation broth; e.g., paragraphs [0013], [0031]), and thus reads on a “whole culture lysate” comprising fermentation culture media and cellular material of lysed bacteria substantially devoid of living microorganisms (instant claims 1, 27, 33, 34, 37), and/or less than about 5% of biomass as living/viable (instant claims 25, 31).  Suitable bacteria include Lactobacillus (a lactic acid bacteria), which is also exemplified (e.g., paragraph [0019]; Example 1).  Combinations of microorganisms may also be used (e.g., paragraph [0018]; instant claim 20). Jenkins does not teach the presence of cellular material of fungi.  Regarding the presence of one or more anaerobic metabolite products (instant claims 1, 25, 28, 31), Jenkins teaches the microorganisms produce a range of growth promoting compounds, including amino acids (identified by Applicant as metabolites; see e.g. as-filed specification, paragraph [0046]), and exemplifies the presence of organic acid fermentation products (metabolites) (e.g., paragraph [0038]).  While Jenkins does not specifically identify the organic acid fermentation products by the term ‘anaerobic metabolites’, it is noted that the products of fermentation are, by definition, produced usually in an anaerobic environment, and thus the skilled artisan would envisage the presence of anaerobic metabolites.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  See MPEP 2144.01.  
Jenkins exemplifies a fermentation broth with urea fertilizer (e.g., Examples 1-3).  Jenkins does not specifically exemplify a plant treatment system with pesticide and devoid of nitrogen-based fertilizer sufficiently to anticipate the claims.  However, Jenkins specifically teaches the bio-stimulant composition may be combined, or uncombined with urea, and/or may be combined with agricultural compounds such as insecticides and fungicides (e.g., paragraph [0012]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed include formulate the bio-stimulant composition of Jenkins without nitrogen-based fertilizer and with a pesticide, thus arriving at the claimed invention, since said embodiments are specifically taught by Jenkins, and said combination achieves the purpose taught by Jenkins, i.e., for stimulating and/or improving plant growth.
Regarding the choice of pesticide (instant claims 1, 25, 31), while Jenkins teaches the composition may be combined with agricultural compounds such as insecticides and fungicides (e.g., paragraph [0012]), Jenkins does not specifically teach one of the pesticides as recited in instant claims 1,  25, and 31.  However, said pesticides are already known to be combined with a biological control agent for the same purpose; for example, Van den Eynde is in the field of pesticidal mixtures comprising biological control agents and/or their metabolites and pesticides for plant protection and/or growth (e.g., abstract; paragraphs [0003]-[0009], [0060]) and teaches suitable fungicides which may also be included in the composition include known pesticides such as azoxystrobin, benzovindiflupyr, prothioconazole, trifloxystrobin, propiconazole, and chlorothalonil (e.g., paragraph [0102]).  Choices of biological control agents include bacteria such as Lactobacillus acidophilus (e.g., paragraph [0067]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a pesticide such as azoxystrobin, benzovindiflupyr, prothioconazole, trifloxystrobin, propiconazole, or chlorothalonil as the fungicide in the composition of Jenkins; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said pesticides are already known to be suitable for use with biological control agents in compositions for plant protection and/or growth, as taught by Van den Eynde, and Jenkins already teaches pesticides such as fungicides may be included in its compositions.  Thus, the skilled artisan, when selecting a suitable pesticide for the composition of Jenkins, would look to the teachings of Van den Eynde and consider them relevant, and would be motivated to select one of the pesticides taught by Van den Eynde for use as the pesticide in Jenkins, including one of the pesticides recited in instant claims 1, 25, and 31, with a reasonable expectation of success.
Regarding claims 2, 22, 26, and 32, Jenkins teaches the bio-stimulant composition and pesticide may be in liquid form (e.g., paragraphs [0013], [0024]).
Regarding claims 3, 30, and 36, Jenkins teaches additives such as carbohydrates and mineral sources may be present (e.g., paragraph [0018]).

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.  
Applicant argues Jenkins fails to teach or disclose use of one of the pesticides recited in independent claims 1, 25, and 31 in connection with a whole culture lysate of a Lactobacillus sp. bacterial fermentation culture.  Applicant argues Jenkins teaches that the “agricultural compound may be urea, fertilizer, herbicide, insecticides, fungicides or foliar fertilisers or mineral solutions”, but only provides examples of urea, for stimulating plant growth with up to 50% less urea, citing paragraph [0010] of Jenkins.  Applicant assert that, Jenkins thus does not provide any motivation or direction for selecting a pesticide, such as one of the pesticides recited in independent claims 1, 25, and 31.  Applicant also asserts one of ordinary skill would have been led away from using a pesticide, since Jenkins does not provide any evidence that inclusion of a pesticide would be “anything other than superfluous in the stated purpose of enhancing nitrogen utilization.”
This argument is not persuasive.  The rejection is not based on Jenkins alone, but rather Jenkins in view of Van den Eynde, which teaches suitable pesticides in compositions containing pesticides and biological control agents for plant protection and/or growth include pesticides recited in the instant claims, e.g., such as azoxystrobin, benzovindiflupyr, prothioconazole, trifloxystrobin, propiconazole, and chlorothalonil (e.g., Van den Eynde at paragraph [0102]).   Thus, the skilled artisan, when selecting a suitable pesticide for the composition of Jenkins, would look to the teachings of Van den Eynde and consider them relevant, and would be motivated to select one of the pesticides taught by Van den Eynde for use as the pesticide in Jenkins, including one of the pesticides recited in instant claims 1, 25, and 31, with a reasonable expectation of success.  Additionally, while Jenkins teaches one embodiment which includes urea, Jenkins also specifically teaches another embodiment wherein the bio-stimulant composition may be combined or uncombined with urea and/or other agricultural compounds such as insecticides and fungicides (e.g., paragraphs [0011]-[0012], emphasis added), and thus the composition is not required to contain urea.  While Jenkins exemplifies urea, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 II.
Applicant also argues Van den Eynde fails to teach one of the pesticides recited in independent claims 1, 25, and 31 in connection with a whole culture lysate of a Lactobacillus sp. bacterial fermentation culture, but rather teaches “entirely different genus of bacteria”.  Applicant thus asserts one of ordinary skill in the art, based on the entire disclosure of Van den Eynde, would have been led away form using one of the pesticides recited in independent claims 1, 25, and 31 in connection with Lactobacillus sp. bacteria.
This argument is not persuasive because the teachings of Van den Eynde are relied upon to demonstrate what compounds are known to be insecticides and fungicides useful in compositions with biological control agents.  Van den Eynde need not specifically teach Lactobacillus sp. bacteria to demonstrate which pesticides are already known to be useful with biological control agents such as bacteria; nevertheless, Van den Eynde does teach examples of biological control agents include bacteria such as Lactobacillus acidophilus (e.g., paragraph [0067]).  Therefore, the skilled artisan, when determining which pesticides might be useful in the compositions of Jenkins (i.e., in compositions with biological control agents for plant protection and/or growth), would look to the teachings of Van den Eynde and consider them relevant, and would be motivated to select one of the pesticides taught by Van den Eynde for use as the pesticide in Jenkins, including one of the pesticides recited in instant claims 1, 25, and 31, with a reasonable expectation of success.
Applicant also argues (as previously argued) that each of the pesticides recited in claims 1, 25, and 31 has been shown in the present application to be beneficially efficacious, citing Tables 1-8 of the specification.  This argument is not persuasive because Jenkins already teaches pesticides such as fungicides may be included in its compositions, and Van den Eynde teaches the recited pesticides are known to be suitable in compositions comprising biological control agents and/or their metabolites for the same use; therefore, a result of “beneficially efficacious” would be neither surprising nor unexpected, and it is not clear if the results of “reduce[d] disease  score, disease severity, or infection severity, and/or increase[d] yield or plant growth, as compared to control crops with pesticide alone” are unexpectedly improved over the teachings of the prior art, or an expected additive result.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.








Conclusion
No claims are allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611